Order entered October 15, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01100-CV

                            IN THE INTEREST OF J.Q., A CHILD

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JD-12-00702-W

                                              ORDER
       As the reporter’s record was filed October 14, 2013, we VACATE our October 9, 2013

order submitting the appeal without the reporter’s record. Appellant shall file her brief within

twenty (20) days of the date of this order.




                                                  /Michael J. O’Neill/
                                                  MICHAEL J. O'NEILL
                                                  PRESIDING JUSTICE